DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and under examination in this office action.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 9/9/22 (2); 2/10/22; and 6/25/21(17). The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449. Applicant has submitted a jumbo IDS without specifically pointing out where relevant material can be found in each reference. The Examiner has been invited to go on a fishing expedition and as a result, the Examiner has considered the jumbo IDS to the extent permitted by the allotted time for such consideration and consistent with the MPEP.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronestedt et al. (US 7,896,850)  in view of Lumbres et al. (CN 104353162) 
Kronestedt et al. teach a device for delivery of predetermines doses of medicament for inhalation (see abstract), comprising a housing to hold the medicament, a proximal end (see col. 4, lines 30+) and a distal end (see col. 5, lines 28+), with a nasal piece (nose rest, see col. 10, lines 56+). 
However, fails to teach a finger rest.
Lumbres teaches a device for fluid delivery to the nasal cavity (see 0042) having a finger rest (see 0042) and a nose rest i.e., the device is inserted into the nose, thus a nose rest. (see also diagram) with a distal end (see 0055) and a proximal end (see 0035) in a housing unit (see 0015), and a plunger (see 0119) wherein the longitudial is at the opposite direction (see 0028). From the diagram one can see that the nose rest is disposed between the finger rest as required by claims 5-6. 
It would have been obvious to one of ordinary skill in the art to have been motivated to employ the teachings of  Kronestedt  incorporating Lumbres for the method of intranasally that has both distal and proximal ends with a nose and finger rest with a reasonable expectation of success because the art recognizes an intranasal device for administering a  nasal drug delivery device.  Modification would have resulted in the combination of the cited art to administer to use a device for intranasally delivery of a drug in a device that has both a distal, plunger and proximal end as taught by the cited art above.

No Claims allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        11/28/22